Case 3:18-cv-12384-BRM-DEA Document 94 Filed 10/30/20 Page 1 of 1 PageID: 710




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                              MINUTES OF PROCEEDINGS

OFFICE: TRENTON                                           DATE: September 8, 2020
MAGISTRATE JUDGE DOUGLAS E. ARPERT
COURT REPORTER: Digitally recorded


TITLE OF CASE:                                            CIVIL 18-12384(BRM)

YISROEL MEIR LEEDER
V.
MOSHE FEINSTEIN

APPEARANCES:
Avram Frisch, Esq., for plaintiff
David Fryman, Esq., for defendants AYN OD MILVADO and NISSIM OHAYON


NATURE OF PROCEEDINGS:

Telephone Status Conference held.
Application re: sanctions against FEINSTEIN defendants.
Ordered application granted.
Order to follow.




TIME COMMENCED: 3:52pm
TIME ADJOURNED: 4:04pm
TOTAL TIME: 12 minutes

                                                          s/Elizabeth Beres
                                                          Deputy Clerk
